UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-53443 HPEV, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 75-3076597 (I.R.S. Employer Identification No.) 27420 Breakers Drive Wesley Chapel, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(813) 929-1877 (Former name, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No X. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes No Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 15, 2013, there were 44,085,441 shares of common stock, $0.001 par value, issued and outstanding. 2 HPEV, INC. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 ITEM 1 Financial Statements (Unaudited and Unreviewed) 5 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 32 ITEM 4 Controls and Procedures 32 PART II - OTHER INFORMATION 35 ITEM 1 Legal Proceedings 35 ITEM 1A Risk Factors 35 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 ITEM 3 Defaults Upon Senior Securities 35 ITEM 4 Mine Safety Disclosures 35 ITEM 5 Other Information 35 ITEM 6 Exhibits 36 3 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 4 ITEM 1Financial Statements PART 1 – FINANCIAL INFORMATION HPEV, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (UNAUDITED and UNREVIEWED) As of As of March 31, 2013 December 31, 2012 ASSETS Current assets Cash $ $ Prepaid expenses Total current assets Intangible Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accounts payable – related party Notes payable-related party Total current liabilities Total liabilities Stockholders' equity Preferred stock: $.001 par value: 15,000,000 shares authorized, 200 shares issued and outstanding as of March 31, 2013 Common stock; $.001 par value; 100,000,000 shares authorized, 44,085,441 shares issued and outstanding as of March 31, 2013 Additional paid-in capital Common stock held in escrow Common stock receivable ) Accumulated deficit during development stage ) Total stockholders' equity ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 HPEV, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED and UNREVIEWED) Three Three From inception From inception Months Months (March 24, 2011) (March 24, 2011 ) Ended Ended Through through March. 31, 2013 March 31, 2012 March 31, 2012 March 31, 2013 Revenue $
